— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated August 1, 1989, which, after a fair hearing, denied the petitioner’s application for medical assistance pursuant to Social Services Law § 366 (5).
Adjudged that the determination is confirmed and the proceeding is dismissed, on the merits, without costs or disbursements.
The petitioner challenges a decision of the State Commissioner which sustained the denial of his application for medical assistance and determined that he made unauthorized transfers of funds totaling $39,600 for the purpose of qualifying for benefits. Since it is undisputed that the funds were actually transferred, the petitioner had the burden of rebutting the statutory presumption that the transfer was made for the purpose of qualifying for medical assistance (see, Social Services Law § 366 [5] [b] [2]). To succeed in his challenge, he had to establish that the "transfer was made exclusively for some other purpose” (Social Services Law § 366 [5] [b] [2]). We find that there was substantial evidence in the record to sustain the State Commissioner’s determination that the petitioner failed to rebut the statutory presumption (see, Matter of Purdy v Kreisberg, 47 NY2d 354). Thompson, J. P., Rosenblatt, Miller and Copertino, JJ., concur.